The sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for a period of one year. *Page 201 
McDonald, the purchaser named in the indictment, testified that on the 4th day of February, 1928, he purchased from the appellant a pint of whisky, paying him therefor $2.50. Appellant testified in his own behalf and denied the sale, claiming that in a joking way he told McDonald that he would sell him a pint of whisky and that when McDonald gave him the money, the appellant told him he had no whisky and returned the money. Hatchell, at whose place of business (a blacksmith shop) the occurrence according to McDonald took place, testified to seeing the parties there late in the evening and that McDonald was drunk, but that he did not see the appellant sell him any whisky. He stated, however, that he heard a conversation between McDonald and the appellant in which the matter of selling whisky was discussed.
No error was committed in asking the appellant on cross-examination if he had not been charged with transporting whisky. Proof of such fact was available to the State for the purpose of impeachment. See Romero v. State, 299 S.W. Rep. 904; Lights v. State, 21 Tex.Crim. App. 313; and other cases collated in Branch's Ann. Tex. P. C., Sec. 167. The bill, however, fails to show that such proof was made.
An inquiry was made touching the general reputation of the appellant as a peaceable law-abiding citizen. Objection was made upon the ground that the appellant's reputation in the respect mentioned had not been made an issue. The judge does not certify that the reputation of the appellant in the particular mentioned was not in issue. However, the objection was sustained and no answer to the question appears to have been given.
The evidence is sufficient, and no error is shown.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.